Case 1:20-cv-22802 Document 1 Entered on FLSD Docket 07/08/2020 Page 1 of 2
         Case 1:13-cv-00713-RJL Docum ent18 Filed 10/09/13 Page 1 Of2


                                                                                          l

                           U NITED STATES D ISTRICT CO URT            FILED BY            /      D.C.
                                DISTRICT O F CO LUM BIA
                                                                           JdL C8 2222
                                                                            ANGELA E.NOBLE
                                                                           cLERK U .s.DlST.c7:
                                                                           s.D.OF FI.A.-MIAMI


                             Petitioller
                                                       CivilA ction N o.l:l3-cv-713-RLW


 REPUBLIC OF TH E CON GO ,

                             Respondent.



                           A M ENDED ORD ER A ND JUD GM ENT

        Upon consideration of Petitioner Commissions Import Export S.A. (çtpetitioner''l's
 Petition to Confirm Arbitral Award (Dkt.No. l) and M otion for Default Judgment and
 Confirm ation ofArbitralAward (Dkt.No.12),along with the M em orandum and evidentialy
 subm issions tiled in supportthereof,itishereby:

        O RDERED that the Petitioner's M otion for D efault Judgm ent and Confinnation of

 A rbitralAw ard isG R AN TED ;itis

        FURTH ER O RD ER ED thatthe fsnalarbitralaw ard isstled on January 2 l,2013,by the

 International Cham ber of Com m erce, lntelmational Coul4 of Arbitration, in the m atter

 denom inated Com missions lmport Export                Ac/p?
                                                            ,
                                                            ?/
                                                             p/p
                                                               'c           (rtp/?jlt7,

 N o.16257/EC/ND/M CP, is hereby CO N FIRM ED ,pursuant to the Federal Arbitration Act,
Case 1:20-cv-22802 Document 1 Entered on FLSD Docket 07/08/2020 Page 2 of 2
         Case 1:13-cv-00713-RJL Docum ent18 Filed 10/09/13 Page 2 Of2



       FURTHER ORDERED thatjudgmentis hcrcby entered in favorof Petitioner and
 against Respondent, Republic of the Congo,               the am ounts of: f 567,184,160.72 and

 US$ 855,000.Theseamotlntsretlectthesum totalofthet-
                                                   ollowing:

       * the aw arded sum off 222,749,598.82,
                                            .

       * interest on the aw arded sum at a rate of l0% ,l-unning from D ecem ber 31,
         2003, com pounded annually on D ecember 31, through the date of this
         Judgm ent,O ctober9,20l3,foratotalinterestaw ard off 342,478,136.90*   ,

             f 1,956,425 for reim bul-sem entof a pol-tion ofClaim ant's legalexpenses in
             the arbitration proceedings;and

             US$ 855,000,representing a pol-tion of the lntem ational Chamber of Commerce
             arbitration costs.
       It is FUR TH ER O RD ERED that the Court hereby CO NFIRM S the aw ard of post-

 award interestin favorofPetitioner,and,pursuantto 28U.S.C.j 1961,ENTERS judgmentfor
 post-judgmentinterestatthestatutoryrate,from thedateofthisJudgmentuntilthedateoffu11
 paym ent.




 SO O RDERED .                                                                           DigitallysignedbyJudge
                                                                      . l.
                                                                N.aw
                                                               -'                     ., RobertL.Wilkins
 Date: October 9,2013                                      S J:'
                                                              '
                                                               k'.'...j:.
                                                                      .'
                                                                  ' -'' >:
                                                                         ..
                                                                          -               DNl:
                                                                                          Wi kc nc,
                                                                                              ins l
                                                                                                  Oudge
                                                                                                   =U.S.Rob
                                                                                                        Diste
                                                                                                            rr
                                                                                                             ict
                                                                                                               tL
                                                                                                                .urt
                                                                                                                Co
                                                                          '               ou=cham bersofHonorable
                                                                                          RobertL.Wilkins,
                                                                              .
                                                                                  ,       email=RW@dc.uscourt.gov,
                                                      *            tl,/                   czztjs
                                                                      .)u'        '. .    Date:2O13.10.0919:38:22
                                                                          *               -04'00d

                                                     Hon.RobcrtL. ilkins
                                                     Judge,U.S.DistrictCourtforthe
                                                     D istrictofColum bia

                                                                                       EC F
                                                                                  D O C U M ENT
                                                   Iherebyattzstand certify thatthisis4 printed copyofa
                                                   documentwhlch *.s electronical ly flled with the United
                                                   State: Distrld and Bankruptcy Courts forthe OistrttQf
                                                   C
                                                   DoiuemFbdia
                                                    at        . 4O
                                                             ed:                             2ol
                                                                                                GELA D.CAE             ,CLERK
                                                    By:                                         &
